Citation Nr: 1423201	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1989 Board decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1963 to May 1966, as well as additional National Guard Duty, with periods of Active Duty for Training, which included the period of July 12, 1986 to July 26, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on the motion for revision or reversal on the grounds of clear and unmistakable error in a previous Board decision.  The Veteran submitted his motion at an October 2012 Travel Board hearing, during which he provided his contentions as to why there was CUE in the May 1989 decision.  A transcript of those proceedings is associated with the claims file.  

The Board, in a separate decision issued simultaneously with this decision (Board docket number 11-01 787), has determined that there was CUE in a June 2006 rating decision that granted service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis.  The Board granted an earlier effective date of March 5, 1990.


FINDING OF FACT

The Veteran has not adequately set forth allegations of CUE in the May 1989 Board decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.

 
CONCLUSION OF LAW

The criteria for revision or reversal of the May 1989 Board decision on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
As a matter of law, the Veterans Claims Assistance Act of 2000 is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Nevertheless, the Board finds that the Veteran's October 2012 Board hearing focused on the elements necessary to substantiate his CUE claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.

The Board first acknowledges that the simultaneously issued decision concerning the Veteran's spine disability, which provides for an effective date of March 5, 1990, was resolved in his favor, and has provided a significant portion of the benefit that he seeks with this CUE motion.  

In this case, the Veteran contends that the May 1989 Board decision that denied service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis was clearly and unmistakably erroneous, because "VA had in their custody information, medical and otherwise, that the veteran's injury to his back was incurred on active duty in the military."  See pleading of October 31, 2012.  The Veteran stated in his October 2012 hearing that the May 1989 hearing was wrong "[b]ecause they had the information and the records - medical records and everything, diagnosing me with a back problem, the spondylolisthesis.  They had that in [19]87.  And why they kept denying it and making me appeal it, I don't know.  I think they should have granted a hundred percent at that time and been done with it."  His representative subsequently stated that "there was enough evidence in the file [back in 1987 such that] service connection should have been granted . . . ."

In order to assert a claim for CUE, the Veteran must identify the alleged error(s) with some degree of specificity.  See Simmons v. Principi, 17 Vet. App. 104, 111 (2003).  For the reasons discussed below, the Board finds that the Veteran has not provided sufficient specificity with regard to his CUE claim.

All Board decisions that are not appealed to the United States Court of Appeals for Veterans Claims (Court) are final and binding and are accepted as correct in the absence of CUE.  38 C.F.R. § 20.1100, 20.1400.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  The implementing regulation defines CUE as a very specific and rare kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).

The Court has stated that subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, (2) the Secretary's failure to fulfill the duty to assist, and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board has carefully reviewed the Veteran's contentions, the previous Board decision, and evidence that was before the Board at the time of that decision.  At the time of that decision, the Board noted the Veteran's contentions concerning his July 1986 back injury during National Guard duty, and discussed all of the relevant evidence of record, to specifically include, inter alia, (1) statements by the Veteran of back pain that pre-existed his claimed back injury, (2) a treatment record dated from subsequent to his injury, but prior to when he first sought treatment for his back, in which he did not complain of back symptoms, and (3) an official line of duty determination that concluded that the Veteran's alleged back injury was not incurred in the line of duty.  In that decision, the Board determined that while it was possible that the Veteran had undergone a temporary exacerbation of pre-existing back symptoms, there was no basis upon which it could find that he developed or permanently increased the severity of a chronic back disability as the result of his alleged injury.  

The Board finds, after exhaustive review, that the statements submitted by the Veteran do not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b).  Indeed, he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to any Board decision; rather, he has essentially asserted that the Board improperly weighed the evidence that was before it, which cannot constitute CUE.  38 C.F.R. § 20.1403(d).  From a reading of the Veteran's statements, the Board concludes simply that he disagrees with earlier decisions to deny service connection for back disorder, and that his service connection effective date should be earlier than previously allowed.  This is not a sufficient basis for a claim of CUE.  At a minimum, the Veteran must clearly identify the specific issue within the May 1989 decision that he contends constitutes error.  In this case, the Veteran's general allegations failed to do this, and as such, the Board finds that no further consideration is warranted with regard to any general assertions of CUE at this time.

Accordingly, the Board concludes that the criteria for revision or reversal of the May 1989 Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. § 1404(a) and (b).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404(a), (b).


ORDER

The motion for revision of the May 1989 Board decision is dismissed without prejudice to refiling.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


